                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

TINMASTER, INC.,                                      )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )       No. 4:18-cv-00622-NKL
                                                      )
STANLEY BANK,                                         )
                                                      )
               Defendant.                             )
                                                      )

                                             ORDER

       Pending before the Court is Plaintiff Tinmaster, Inc.’s motion for costs, expenses and

attorney fees. Doc. 26. For the following reasons, the motion is denied.

I.     Background

       On July 6, 2018, Tinmaster filed a Petition against Stanley Bank in state court. Doc. 1-1.

Stanley Bank removed the case, asserting federal subject matter jurisdiction under 28 U.S.C. §

1334 based on the connection between Tinmaster’s claims and a bankruptcy proceeding. Doc. 1.

On Tinmaster’s motion, Doc. 13, the Court found that Section 1334 mandated abstention and

remanded the case. Doc. 24. Tinmaster seeks an order 28 U.S.C. § 1447(c) for the payment of

just costs, expenses, and attorneys’ fees incurred as a result of Stanley Bank’s removal of the case.

Doc. 26.

II.    Discussion

       A district court “may require” a removing party to pay “just costs and any actual expenses,

including attorney fees, incurred as a result of removal.” 28 U.S.C. § 1447(c). Additionally,

“‘district courts may award costs after an action is dismissed for want of jurisdiction.’” Convent

Corp. v. City of N. Little Rock, Ark., 784 F.3d 479, 482 (8th Cir. 2015) (quoting Cooter & Gell v.
Hartmarx Corp., 496 U.S. 384, 395 (1990)). Absent unusual circumstances, however, an award

is appropriate “only where the removing party lacked an objectively reasonable basis for seeking

removal. Conversely, when an objectively reasonable basis exists, fees should be denied.” Martin

v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).

       Tinmaster argues that Stanley Bank’s decision to contest only two of the requirements for

mandatory abstention shows that defendant lacked an objectively reasonable basis for removal.

However, Stanley Bank did not need to dispute each requirement because establishing that even

one was not met conceivably could have defeated the motion to remand.              Tinmaster also

emphasizes that the Court ultimately granted the motion to remand, and presumes that Stanley

Bank knew that mandatory abstention would apply when it removed the case. “‘[T]he court must

consider the objective merits of removal at the time of removal, irrespective of the ultimate

remand.’” Convent Corp., 784 F.3d at 483 (citation omitted). Given the multiple references to a

bankruptcy proceeding in Tinmaster’s petition, the Court cannot conclude Stanley Bank lacked an

objectively reasonable basis for removal. Accordingly, an award of costs, expenses and attorney

fees is not appropriate.

III.   Conclusion

       For the reasons set forth above, Tinmaster’s motion for costs, expenses and attorney fees,

Doc. 26, is denied.

                                                    /s/ Nanette K. Laughrey
                                                    NANETTE K. LAUGHREY
                                                    United States District Judge

Dated: February 8, 2019
Jefferson City, Missouri




                                               2
